Citation Nr: 0925907	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for eczema/psoriasis of the 
hands from January 16, 2005?


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from February 1996 to January 
2005.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Veteran's case was transferred 
to the VA RO in Columbia, South Carolina, that now has 
jurisdiction of her appeal.

In an October 2008 decision, the Board denied the Veteran's 
claim for an initial compensable rating for lumbosacral 
strain, and remanded her claims for service connection for 
temporomandibular joint syndrome (TMJ) and an initial 
compensable evaluation for eczema/psoriasis of the hands to 
the RO for further development.

In a May 2009 rating decision, the RO granted service 
connection for TMJ that represents a full grant of the 
benefits sought as to this matter.  The RO also awarded a 10 
percent disability rating for eczema/psoriasis of the hands, 
effective from January 26, 2009.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized the issue on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.


FINDINGS OF FACT

1.  Prior to January 26, 2009, the objective and probative 
medical evidence of record is against a finding that 
eczema/psoriasis of the hands caused at least 5 percent, but 
less than 20 percent, of the entire body or the exposed areas 
to be affected, nor was it shown that intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during any 12-month period.

2.  Since January 26, 2009, the objective and probative 
medical evidence is against a finding that eczema/psoriasis 
of the hands affects 20 to 40 percent of the entire body or 
exposed areas, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2009, the schedular criteria for an 
initial compensable evaluation for eczema/psoriasis of the 
hands are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7806 (2008).

2.  Since January 26, 2009, the schedular criteria for a 
rating in excess of 10 percent for eczema/psoriasis of the 
hands are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  VA notified the Veteran in 
April 2005, August 2006, and January 2009 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  She was provided with 
notice of the specific rating criteria for eczema in December 
2006, and notice in May 2006 correspondence of how effective 
dates are determined.

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated..  
Consequently, there is no need to discuss whether VA met the 
Vazquez-Flores standard.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claim and she did in 
fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files that includes her written contentions, service 
treatment and personnel records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that her 
service-connected skin disability warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Fenderson

As noted above, a November 2005 rating decision granted 
service connection for eczema/psoriasis of the hands.  The 
disorder was assigned an initial non-compensable disability 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
The May 2009 rating action granted a 10 percent rating, 
effective from January 26, 2009.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
dermatitis or eczema, where less than 5 percent of the entire 
body or exposed body areas are affected, and no more than 
topical therapy is required during the past 12-month period, 
a 0 percent (i.e., noncompensable) rating is assigned.  

In order for a 10 percent rating to be assigned, the evidence 
must show that at least 5 percent, but less than 20 percent, 
of the entire body or the exposed areas are affected, or it 
must show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  Id.

Where 20 to 40 percent of the entire body or exposed areas 
are affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, a 30 percent rating is assigned. Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

Upon review of the probative medical evidence of record, and 
with consideration of the Court's holding in Ardison, the 
Board concludes that a compensable rating is not warranted 
for the Veteran's eczema/psoriasis of the hands prior to 
January 26, 2009, as there is no finding that at least 5 
percent of the entire body or the exposed areas were 
affected.  Moreover, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were never 
required between January 16, 2005 and January 25, 2009.  

The Board further finds that a rating in excess of 10 percent 
from January 26, 2009 is not warranted for the 
eczema/psoriasis disability as there is no clinical evidence 
that 20 to 40 percent of the entire body or exposed areas are 
affected, or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

According to a June 2006 VA skin examination report, the 
Veteran reported that she was right-handed.  She said her 
skin condition currently involved her hands and face and was 
intermittent.  The Veteran reported painful cracks and 
fissuring to the fingers that interfered with her ability to 
perform occupational tasks like typing, and activities of 
daily like such as bathing her children.  She used various 
lotions but was unsure if she ever had corticosteroid 
therapy.  The Veteran had localized pain and puritus without 
systemic symtoms such as fever or weight loss.  

Objectively, there were small, scattered, dyshidrotic changes 
in the Veteran's fingers and parts of her nails that appeared 
to be dyshidrotic eczema.  The examiner noted that it was 
difficult to assess, as the Veteran had just applied a large 
amount of lotion to her hands.  Her face was clear.  The VA 
examiner indicated that her condition "sounds as if" it was 
likely eczema.  The examiner assessed the Veteran's exposed 
area of involvement as 1 percent, and entire body involvement 
of 0.12 percent, but cautioned that the percent f the body 
affected would change depending on flare-ups.

Pursuant to the Board's October 2008 remand, and with 
consideration of the holding in Ardison, the Veteran 
underwent VA examination in January 2009.  

According to the January 26, 2009 VA examination report, the 
Veteran reported currently using topical steroids and oral 
prednisone to treat the skin disability that now only 
occurred on her hands.  She denied immunosuppressive or light 
therapy.  The Veteran complained of significant pain with 
cracking and fissuring of the fingers, with pruritus that 
caused problems with her ability to perform occupational 
tasks related to typing, daily activities caring for her 
children such as bathing due to the "burning." (sic)  She 
reportedly avoided recreational activities due to hand pain.  
She denied fever, weight loss, other symtoms, urticaria, 
primary cutaneous vasculitis or erythema multiforme.  

Objectively, the Veteran's hands showed significant erythema 
and scaly lichenified skin that was more severe to the right 
hand than the left one.  The current rash covered 
approximately 9.3 percent of her exposed skin and 1.2 percent 
of her total body surface.  There was no evidence of scarring 
or disfigurement.

In February 2009, the Veteran submitted fifteen color 
photographs of her hands that she indicated were taken 
between October 2008 and January 2009.  They reflect that she 
experienced flare-ups or breakouts to the skin on her hands 
and fingers.  The photos showed evidence of loss of skin 
covering and cracking of the skin reflective of irritation.

Nevertheless, since January 26, 2009, there is no clinical 
evidence that 20 to 40 percent of the Veteran's entire body 
or exposed areas are affected, or that systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period such as to 
warrant a 30 percent rating for eczema/psoriasis.  

Therefore, the preponderance of the objective and competent 
medical evidence of record is against a compensable rating 
prior to January 26, 2009, and a 10 percent rating 
thereafter, for the Veteran's service-connected 
eczema/psoriasis of the hands.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed her original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not, however, required frequent 
hospitalization for her service-connected skin disorder, and 
the manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Prior to January 26, 2009, an initial compensable rating for 
eczema/psoriasis of the hands is denied.

Since January 26, 2009, a rating in excess of 10 percent for 
eczema/psoriasis of the hands is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


